EXHIBIT CATERPILLAR INC. DEFERRED EMPLOYEES’ INVESTMENT PLAN (Amended and Restated as of June 1, 2009) ARTICLE IDEFINITIONS 1.1 General. 1.2 Construction. ARTICLE IIELIGIBILITY AND PARTICIPATION 2.1 Existing Participants. 2.2 New Participants. ARTICLE IIIDEFERRAL CREDITS AND MATCHING CREDITS 3.1 Credits Ceased. 3.2 Deferral Credits. 3.3 Matching Credits. ARTICLE IVVESTING 4.1 Vesting. ARTICLE VINVESTMENT OF ACCOUNTS 5.1 Adjustment of Accounts. 5.2 Investment Direction. 5.3 Special Company Stock Fund Provisions. 5.4 Application to Beneficiaries. ARTICLE VIDISTRIBUTIONS 6.1 General Right to Receive Distribution 6.2 Amount of Distribution. 6.3 Form of Distribution. 6.4 Timing of Distribution. 6.5 Payment Upon Death. 6.6 Scheduled Distributions. 6.7 Unscheduled Distributions. 6.8 Withholding. ARTICLE VIISPIN-OFF TO SDCP 7.1 General. 7.2 Amounts Spun-Off. 7.3 Allocation of Amounts. 7.4 Deferral Elections. 7.5 Effective Date of Spin-Off. ARTICLE VIIIADMINISTRATION OF THE PLAN 8.1 General Powers and Duties. 8.2 Certain Exercise of Discretion Prohibited. 8.3 Claims Procedures. ARTICLE IXAMENDMENT 9.1 Amendment. 9.2 Effect of Amendment. 9.3 Termination. ARTICLE XGENERAL PROVISIONS 10.1 Participant’s Rights Unsecured. 10.2 No Guaranty of Benefits. 10.3 No Enlargement of Employee Rights. 10.4 Section 409A. 10.5 Spendthrift Provision. 10.6 Domestic Relations Orders. 10.7 Incapacity of Recipient. 10.8 Successors. 10.9 Limitations on Liability. 10.10 Conflicts. DEFERRED EMPLOYEES’ INVESTMENT PLAN PREAMBLE Effective June 30, 1995, Caterpillar Inc. (the “Company”) established the Caterpillar Inc. Deferred Employees’ Investment Plan (the “Plan”).The Plan has been amended and/or restated on a number of occasions.By the execution of this document, the Company hereby amends and restates the Plan in its entirety, effective as of June 1, 2009. ARTICLE I DEFINITIONS 1.1General.When a word or phrase appears in the Plan with the initial letter capitalized, and the word or phrase does not begin a sentence, the word or phrase shall be a term defined in this ArticleI, unless a clearly different meaning is required by the context in which the word or phrase is used or the word or phrase is defined for a limited purpose elsewhere in the Plan document: (a)“401(k) Plan”means the Caterpillar 401(k) Plan, as amended or any successor to such plan. (b)“Adopting Affiliate”means any Affiliate that has been authorized by the Company to adopt the Plan and which has adopted the Plan.All Affiliates that adopted the Plan on or before the Effective Date and that had not terminated such adoption shall continue to be Adopting Affiliates but no Affiliate that was not an Adopting Affiliate as of the Effective Date shall be permitted to adopt the Plan. (c)“Affiliate”means a parent business that controls, or a subsidiary business that is controlled by, the Company. (d)“Base Pay”means the base salary paid to a Participant as determined in accordance with the established pay practices of the Company and Adopting Affiliates.Base Pay shall include any lump-sum base salary adjustment and any variable base pay. (e)“BFC”means the Benefit Funds Committee of the Company, which is the committee formed by resolution of the Board of Directors of the Company, and which has the responsibility and authority to ensure proper operation and management of the financial aspects of the 401(k) Plan. (f)“Board”means the Board of Directors of the Company, or any authorized committee of the Board. (g)“Code”means the Internal Revenue Code of 1986, as amended from time to time, and any regulations promulgated thereunder. (h)“Company”means Caterpillar Inc., and, to the extent provided in Section10.8 (Successors) below, any successor corporation or other entity resulting from a merger or consolidation into or with the Company or a transfer or sale of substantially all of the assets of the Company. (i)“Company Stock”means common stock issued by the Company. (j)“Company Stock Fund”means the Investment Fund described in Section 5.3 (Special Company Stock Fund Provisions). (k)“Deferral Credits”means the deferral credits allocated to a Participant in accordance with Section 3.2 (Deferral Credits). (l)“Director”means the Company’s
